DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-7, 9-13, 15-20 are pending in this application.
Claims 2, 8, 14 are cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Scott on 08/31/2021.
In claim 10, line 13, "a second threshold amount" has been replaced by – a threshold amount--.
In claim 16, line 22, "a second threshold amount" has been replaced by – a threshold amount--.

Allowable Subject Matter
Claims 1, 3-7, 9-13, 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record in combination does not disclose the limitation: A method of operating a power converter comprising: storing energy in a transformer arranged for flyback operation, the storing by making conductive a primary switch coupled to a primary winding of the transformer; and then ceasing the storing energy; determining on time of the primary switch during the storing energy, the determining creates a value indicative of charge time; transferring energy from the transformer to a load through a secondary winding of the transformer; measuring a discharge time of the energy from the transformer during the transferring, the measuring of the discharge time creates a value indicative of discharge time; calculating a value indicative of output voltage of the power converter using the value indicative of charge time and the value indicative of discharge time, the calculating without measuring an output voltage and without sensing through an auxiliary winding; and then compensating a charge time of a subsequent energy storage cycle, the compensation based on the value indicative of output voltage. Claims 3-7 are allowed based on their dependency on claim 1.
Regarding claim 10, the prior art of record in combination does not disclose the limitation: A primary-side controller for a power for a power converter, the primary-side controller comprising: a gate terminal and a drain terminal; the primary-side controller configured to: assert the gate terminal; and then de-assert the gate terminal; create a value indicative of charge time based on assertion of the cate terminal and de-assertion of the gate terminal; determine an end time of a discharge cycle based on a voltage on the drain terminal falling below a threshold amount; create a value of discharge time of a discharge cycle based on the end time; calculate a value indicative of output voltage using the value indicative of 
Regarding claim 16, the prior art of record in combination does not disclose the limitation: A power converter comprising: a primary side comprising: a primary winding of a transformer; a primary filed effect transistor (FET) coupled to the primary winding, the primary FET defining a gate, a drain, and a source; a primary-side controller defining a drain terminal coupled to the drain of the primary FET, a gate terminal, and a measurement terminal, the gate terminal coupled to the gate, and the measurement terminal coupled to an input voltage; a secondary side comprising: a secondary winding of the transformer; a secondary rectifier coupled to the secondary winding and arranged for flyback operation; wherein the primary-side controller is configured to: assert the gate terminal to create an energy storage cycle; and then de-assert the gate terminal to end the energy storage cycle; create a value indicative of charge time of the energy storage cycle; determine an end time of a discharge cycle based on a voltage on the drain terminal falling below a threshold amount; create a value indicative of discharge time of a discharge cycle based on the end time; calculate a value indicative of output voltage using the value indicative of charge time and the value indicative of discharge time; and compensate a charge time used in a subsequent de-assertion of the gate terminal based on the value indicative of output voltage. Claims 15, 17-20 are allowed based on their dependency on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








	/THIENVU V TRAN/                                                                Supervisory Patent Examiner, Art Unit 2839